Citation Nr: 1645167	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  07-26 741	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, generalized anxiety disorder and dysthymia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969 and from September 1983 to October 1987.  His earlier service included a tour in Vietnam from March 1968 to March 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen this previously-denied claim. 

In June 2012, however, the Board determined that new and material evidence was not needed to reopen this claim because relevant service department records had been associated with the claims file after the last final denial.  This, in turn, requires reconsideration of the claim on a de novo basis.  38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by Center for Unit Records Research (CURR) or Joint Services Records Research Center (JSRRC) constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring de novo review or reconsideration of the claim, rather than as a petition to reopen the claim).  But after so finding, the Board remanded the claim to schedule a hearing.  The Veteran since has had this videoconference hearing in August 2013.  The undersigned Veterans Law Judge (VLJ) of the Board presided. 

The Board remanded this claim in April 2014 for further development and consideration - including especially to obtain updated treatment records from the VA Medical Centers (VAMCs) in Bay Pines, Florida, and San Juan, Puerto Rico, from the Ponce VA outpatient clinic (OPC), also to have the Veteran identify any additional VA or private treatment records needing to be obtained.  As well, the Appeals Management Center (AMC) was instructed to make an additional attempt to locate the Veteran's military personnel records from his first period of active duty, also any military performance reports and any other information concerning whether he was court martialed.  Still other directed development included asking the Veteran to supply any personnel records in his personal possession from his first period of active duty and advising him and his representative of the types of alternative evidence they could supply that, in turn, could help corroborate the alleged military sexual trauma (MST) stressor pursuant to 38 C.F.R. § 3.304(f)(5) (2015).  The claim is partly predicated on MST, but also on combat experience under § (f)(2) and fear of hostile military or terrorist activity under § (f)(3).  The AMC was then to try and corroborate the stressors, if needing independent corroboration, including the several that the Veteran had identified in an April 2008 statement.  Lastly, the AMC was to determine whether there was at least one corroborated stressor or one of the type contemplated by §§ (f)(2) and (f)(3) not requiring independent corroboration, and, if there was, to have the Veteran undergo another VA compensation examination for additional comment concerning the nature and etiology of his acquired psychiatric disorders, irrespective of their particular diagnosis, including in particular the likelihood they are related or attributable to his service, especially the incidents he alleges occurred in combat while he was stationed in Vietnam and that alternatively are believed to be the result of MST.

That additional development of the claim since has been completed, at least to an acceptable level, in turn allowing the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


The Veteran's representing attorney, Kathy A. Lieberman, also requested and received a copy (on a compact disc (CD)) of the Veteran's entire claims file, including the report of the VA compensation examination he had on remand.  In response she submitted additional evidence and/or argument, including a supporting private medical nexus opinion in January 2016 from Christina L. Riebeling, Ph.D.  And it is primarily on the basis of this supporting opinion, in contrast with several VA compensation examiners' opinions, which allows the Board to grant this claim by resolving all reasonable doubt in the Veteran's favor under 38 C.F.R. § 3.102 (2015).


FINDING OF FACT

It is just as like as not the Veteran has PTSD or other mental illness (specifically, depressive disorder) owing to his military service, including especially his time in combat in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD and depressive disorder because of injury (namely, especially traumatic events (i.e., "stressors")) incurred during his service in Vietnam.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As already alluded to, in its April 2014 remand the Board instructed the RO or AMC to try and corroborate the stressors the Veteran has alleged, that is, if of a type requiring independent corroboration.  The Board cited an April 2008 statement detailing these claimed events, which include his fear of not surviving the Vietnam war, constant attacks from the enemy with mortars and RPG's, daily missions in the field, penetration of the perimeter by the Vietnamese, who destroyed cannons, 
face-to-face interaction with a Vietcong soldier, including involvement in his death, falling ill with malaria and worrying he would not survive, the stench of burned flesh, participation in the Tet Offensive, the destruction of the airport and tracks, and having to go into underground tunnels.  In 2011, had also had submitted stressor information alleging that he additionally was sexually assaulted by two fellow soldiers in or around February 1969, just before leaving the Republic of Vietnam (RVN).

The RO/AMC also was instructed to determine whether there is at least one confirmed stressor OR a stressor of the type contemplated by 38 C.F.R. § 3.304(f)(2) and (f)(3) that does not require independent corroboration.  If there was, then additional medical comment was needed concerning the likelihood the Veteran has PTSD or other mental illness, including depressive disorder, owing to the traumatic events ("stressors") occurring during his service, particularly his time in Vietnam.

Pursuant to those April 2014 remand directives, a veteran's service representative completed a May 2014 "PTSD Stressor Review Checklist," which indicates that the Veteran's alleged stressors of not surviving the Vietnam War and constant mortar attacks from the enemy are related to fear of hostile military or terrorist activity, in other words comport with the type of trauma contemplated by 38 C.F.R. § 3.304(f)(3).


This document also, however, indicates that the Veteran's stressors are consistent with the places, types, and circumstances of his service because he served in Vietnam from March 1968 to March 1969.  This, then, is a seemingly tacit concession that he engaged in combat against enemy forces while in Vietnam, so also experienced the type of trauma contemplated by 38 C.F.R. § 3.304(f)(3).

To corroborate the alleged MST, which instead falls under the heading of 38 C.F.R. § 3.304(f)(5), the RO/AMC sent the Veteran a May 2014 letter requesting specific details of the personal trauma incident that resulted in his PTSD or other mental illness.  In June 2014, in response, he submitted a statement indicating that he was sexually assaulted by three fellow service-members twelve days before leaving Vietnam.

The Veteran was also afforded a VA compensation examination, on remand, in June 2014.  The examiner noted that the Veteran's stressors include continuous attacks that required him to stay inside an underground tunnel and a MST in 1967.  But, ultimately, the examiner determined these stressors were unrelated to the Veteran's fear of hostile military or terrorist activity and did not meet the criteria to support a diagnosis of PTSD.  Instead, the examiner diagnosed unspecified depressive disorder and, even as concerning this other disorder, concluded it was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The examiner reasoned that there is no evidence of psychiatric complaints, findings, or treatment prior to, during, or within one year following service.  It was also noted that there was no occupational or social functioning impairment reported during a 2003 psychiatric visit.  Furthermore, according to this examiner, the Veteran was able to finish a bachelor's and master's degree and work consistently for almost 16 years after service.

Other VA compensation examiners that earlier had evaluated the Veteran, in April 2004 and April 2011, had come to similar conclusions - either insofar as the Veteran not in their opinions having PTSD or that any psychiatric disorder he had, including depressive disorder, was unrelated to his service, or even that there had not been corroboration of his alleged stressors to support consequent diagnoses.

The Veteran's representing attorney, however, since has submitted a January 2016 supporting medical nexus opinion from Christina L. Riebeling, Ph.D., a private clinical psychologist.  This commenter reportedly reviewed all of the prior VA compensation examiners' opinions, also noted that the Veteran's stressors include an MST and an instance in which he was forced to be in close proximity to the body of a dead Vietnamese solider for a few days until the body could be transported.  Based on her review of the evidence, this commenting clinical psychologist concluded not only that the Veteran meets the DSM-5 diagnostic criteria for PTSD, but also that he saw combat in Vietnam and, therefore, it is more likely than not that his experiences in Vietnam precipitated his PTSD.

With the benefit of this additional opinion, the evidence for versus against the claim is now is relative balance (i.e., equipoise), and in this circumstance VA is required to resolve this reasonable doubt in the Veteran's favor and grant the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed, at least as concerning the claimed PTSD and depressive disorder.

First, as the representing attorney correctly points out, in the MST context, it is not required (or, indeed, even expected) that a Veteran would have complained about this type of trauma during his service or even for years after the alleged event.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (holding that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur).  So it was inappropriate for the April 2004 VA compensation examiner to have cited this as reason for non-verification of the Veteran's alleged trauma in service (MST).  

Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  See also YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.  See also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (reiterating that, when a claim is predicated on personal/sexual assault, a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor).  Courts have recognized that, since sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported until years later.  See Menegassi at 1383; see also Bradford v. Nicholson, 20 Vet. App. 200 (2006).

As importantly, in cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  And this statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of his service.  Id.


The Federal Circuit Court has held that in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish entitlement to service connection, there must be evidence of a current disability and a causal relationship (meaning "nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he or she incurred in service was a chronic condition that persisted in the years following active duty. This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

The April 2011 and June 2014 VA compensation examiners concluded the Veteran's constellation of symptoms were not indicative of PTSD, including in terms of satisfying Criterion A for this diagnosis in accordance with the DSM, but notably did not consider or otherwise account for indications in his treatment records (including in his VA treatment records, no less), when he complained of a litany of symptoms associated either with his claimed MST or combat experience.  Moreover, Dr. Riebeling provided at least plausible explanation for the Veteran being able to work continuously after service in a meaningful capacity (he used that as a "coping mechanism"), and pointed out that his symptoms consequently had worsened since he stopped working (because he lost that coping mechanism).

Therefore, when considering this collective body of evidence for versus against the claim, the Board finds that the evidence is about evenly balanced in each respect.  So, to reiterate, in this circumstance the Board must grant, rather than deny, the claim because the Veteran is given the benefit of the doubt at each stage of the deliberative process, not just in the ultimate conclusion.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for PTSD and depressive disorder is granted.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


